    Case 1:17-cv-00146-JRH-BKE Document 141 Filed 05/18/20 Page 1 of 1



                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF GEORGIA
                            AUGUSTA   DIVISION




BRO T. HESED-EL,
Administrator Trustee,


     Plaintiff - Appellant,
                                              CV 1:17-14
   V.


FEDERAL NATIONAL MORTGAGE
ASSOCIATION, et al..

    Defendants - Appellees.


                                  ORDER


        The appeal in the above-styled action having been dismissed

for want of prosecution by the United States Court of Appeals for

the Eleventh Circuit,

        IT IS HEREBY ORDERED that the order of the United States

Court of Appeals for the Eleventh Circuit is made the order of

this Court.


                 SO ORDERED, this                day of May 2020.




                                                       [lEF JUDGE
                                    UNITEj^ STATES DISTRICT COURT
                                        lERN DISTRICT OF GEORGIA
